Citation Nr: 0425130	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  94-36 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran refers to an ankle disability in the record.  The 
RO should clarify whether this reference is a service 
connection claim separate from the pending application, or if 
the ankle disability is a part of the arthritis claim, and 
address the situation accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), evidentiary 
development is necessary.

In order to place this remand in context, the history of the 
case is related.  In August 1992, the veteran filed a claim 
of service connection for arthritis.  In January 1993, the 
veteran filled out a National Archives and Records 
Administration form detailing information concerning the in-
service injury in that he sustained a back injury at the 
Yakima Firing Center and received treatment from May 1954 to 
June 1954, and a right ankle injury at Fort Lewis and 
received treatment in the summer of 1955.  The form noted 
that the  medical record necessary for answering his request 
was not located, and if the record was there in July 1973, it 
may have been destroyed in a fire.  The veteran submitted a 
statement from a private physician, Dr. Gutierrez, noting 
treatment for rheumatoid arthritis.  In September 1993, the 
veteran noted he was receiving Social Security Administration 
(SSA) benefits.  

In January 1994, the RO denied service connection for 
arthritis.  In the February 1994 notice of disagreement, the 
veteran clarified that he complained of arthritis of the 
spine, and had experienced spinal pain since age twenty.  The 
August 1994 statement of the case continued to deny the claim 
for arthritis because there was no evidence of rheumatoid 
arthritis in service.  The veteran clarified in his September 
1994 substantive appeal:  "I do not have rheumatoid 
arthritis, rather I have degenerative osteoarthritis."  The 
veteran submitted evidence from Dr. Bauder in October 1994 
showing a diagnosis of severe osteoarthritis, with limitation 
of motion of lower extremities, and lumbar spurring with 75 
percent restriction.  A July 1997 supplemental statement of 
the case (SSOC) continued to deny the arthritis claim.  

The veteran submitted a September 1997 statement describing 
the in-service injury:  He was told by the squad leader to 
ride in a trailer pulled behind a jeep, which veered off of 
the road, pitching the veteran to the ground to fall on his 
left side; after the accident, the veteran was examined by a 
medic, and upon returning to Fort Lewis, he made many visits 
to sick call; later at Madigan Hospital, he underwent a spine 
x-ray, and was told he had sprained the spine; medication 
relieved the pain, but carrying guns and tripods exacerbated 
the disorder; and after service, the veteran missed many days 
of work due to back pain.  

The veteran submitted a May 1997 radiology report from the 
Sacramento VA Outpatient Clinic, which noted hypertrophic 
spurs throughout the spine down to the level of L2-L3.  Also 
of record is a statement received in October 2000 from a 
fellow soldier, who recounted after basic training he and the 
veteran were transferred to different locations, and he re-
met the veteran aboard the USS Nathan Walker, a military 
transport ship bound for South Korea.  On the ship, the 
soldier noticed the veteran's posture appeared slightly 
hunched, and upon being asked about such a change, the 
veteran recounted the story of the jeep-trailer accident.  
The soldier also recounted that after work in the hilly 
terrain of Korea, the veteran sought treatment from Dr. Kim.  

Another statement from a fellow soldier received September 
2002 recounted the veteran wrote letters during service to 
him, and the veteran told of the accident and how it 
"wrecked his back" and spinal column.  The veteran wrote 
that though he suffered while assigned to heavy weapons, 
infantry duty, he did not complain of the back pain and 
stiffness because he did not want to be labeled a malingerer.  
After a July 2003 Board remand, a February 2004 SSOC 
continued to deny the claim, and though acknowledged the 
preceding lay statement, noted the fellow soldier could not 
attest to know of the arthritis, first hand, while in service 
with the veteran.  

Because the submitted lay statements corroborate the 
veteran's version of the in-service injury, and there is 
evidence of a current back disability from arthritis, the 
veteran should be afforded a VA examination for the purposes 
of a nexus opinion.  

Also, the RO should obtain SSA records, see Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that 
evidence from the SSA must be considered in a VA decision 
regarding benefits), as well as any records from the Madigan 
Hospital at the McChord Air Force Base.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should attempt to obtain any 
SSA records, as well as records from 
Madigan Hospital at McChord Air Force 
Base.  If these efforts prove 
unsuccessful, evidence of such should 
be included in the claims file.

3.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file and 
clarify the disability concerning the 
veteran's back.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
arthritic disability is related to the 
injury described during service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the appellant's service connection 
claim.  If the determination of the 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



